COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name: Manhattan | Vaughn, JVP v. Josefina Garcia, Individually
                     and as Heir to the Estate of Angel Garcia (deceased); and
                     Orbelinda Herrera, as next friend of A. G. and B. G.
                     (minors)

Appellate case number: 01-16-00443-CV

Trial court case number: 2013-76550

Trial court:              80th District Court of Harris County

       Counsel for the appellees previously informed the court that the parties had
reached an agreement to settle this case. To facilitate approval and implementation
of a settlement agreement involving minor children, the court abated the appeal for
30 days.

        Counsel for the appellant has informed the court that the parties have
appointed a guardian ad litem, attended a minor-settlement conference, signed the
final release papers, and begun funding the settlement. Appellant has requested that
the appeal remain abated for an additional 30 days to allow the trial court to vacate
its prior judgment and sign a new agreed final judgment.

      This appeal shall remain abated. No later than 30 days from the date of this
order, the parties must inform this court whether the settlement agreement has
been finalized. The appeal may be reinstated upon motion of any party.

      If the parties fail provide such notification or an unopposed or joint motion
for further abatement, the court will lift the abatement, reinstate the case, and
proceed with disposition of the appeal.
       If the parties finalize the settlement agreement, a motion to dismiss that
complies with Texas Rule of Appellate Procedure 42.1 must be filed in this Court
no later than 45 days from the date of this order.

      It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court

Panel consists of Justices Higley, Massengale, and Lloyd


Date: July 12, 2018